Status of the Application
This Office Action is in response to the Amendments and Remarks filed 21 January 2021.
The rejection under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s Remarks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claims 30 and 54, the limitation “plant cells of claim 27” lacks proper antecedent basis in claim 27 because said limitation is not in number agreement with “A transgenic plant cell” recited in claim 27.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-39, 41-54 and 57-59 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Kaphammer (U.S. Patent 5,608,147) in view of Schleinitz et al (September 2004, Applied and Environmental Microbiology 70(9): 5357-5365) and Pallett et al (U.S. Patent 7,205,561 B1, § 371(c)(1) date of 15 June 1998). This rejection is repeated for the reason of record as set forth in the last Office action mailed 24 July 2020. Applicant’s arguments filed 21 January 2021 have been fully considered but they are not persuasive.
	Kaphammer teaches a plant cell comprising a polynucleotide that encodes a protein having aryloxyalkanoate dioxygenase activity, resistance to 2,4-dichlorophenoxyacetate (2,4-D) at claim 11, and a plant regenerated therefrom at claim 15. Kaphammer teaches an isolated polynucleotide that encodes a protein having aryloxyalkanoate dioxygenase activity at SEQ ID NO: 1. Kaphammer teaches transforming a soybean cell at Example 11, columns 21-22. Kaphammer teaches a method of controlling weeds by applying 2,4-D herbicide to a crop field at column 2, lines 26-28. Kaphammer teaches that a transgene that confers resistance to glyphosate can also be introduced into the plant cell (column 3, lines 11-6).
	Kaphammer does not teach an isolated nucleic acid encoding instant SEQ ID NO: 2 or having the nucleotide sequence of instant SEQ ID NO: 1. Kaphammer does not teach introducing a polynucleotide that confers glufosinate resistance.
	Schleinitz et al teach an isolated polynucleotide comprising instant SEQ ID NO: 1 at GenBank accession number AY327575 (page 5359, right column, 5th paragraph). The encoded protein (see FIG 2 on page 5360) would naturally have aryloxyalkanoate dioxygenase activity.
et al teach introducing polynucleotides to a transformed plant cell that renders said plant cell resistant to multiple herbicides including glyphosate (column 1, lines 62-64) and glufosinate (column 2, lines 27-29).
	It would have been prima face obvious to one of ordinary skill in the art at the time of Applicants’ invention to modify the teachings of Kaphammer to introduce a polynucleotide encoding instant SEQ ID NO: 2 as taught by Schleinitz et al in addition to a polynucleotide encoding resistance to glyphosate and glufosinate as suggested Pallett et al. At instant claim 38, Applicant recites the “first herbicide” to use in the claimed method in the alternative. Given the success of Pallett et al, and Kaphammer one of ordinary skill in the art would have had a reasonable expectation of success. Given dichlorprop was a known herbicide as taught by Schleinitz et al (page 5357, left column, 1st paragraph), one of ordinary skill in the art would have been motivated to introduce said polynucleotide encoding instant SEQ ID NO: 2 into a plant cell. Application of herbicides concurrently or sequentially would have been obvious to one of ordinary skill in the art at the time of Applicants’ invention as such applications would have been a design choice in the instant art (instant claims 42 and 43). Instant claim 28 had been amended to recite that the AAD-12 differs from the amino acid sequence of SEQ ID NO: 2 by one or more conservative amino acid substitutions, but this limitation would have been obvious in view of the teachings of Kaphammer who teaches that the tdfA gene can be altered by substitutions, additions or deletions that provide for functionally equivalent molecules at column 5, line 66 to column 6, line 39.
	Applicant argues that the Examiner fails to provide any rationale for why one of ordinary skill would specifically select a gene encoding a peptide of SEQ ID NO: 2, or a tfdA gene and can serve as possible candidates for providing aryloxyalkanoate dioxygenase activity. Applicant argues that at the time of applicant's invention it cannot be reasonably said that one would have turned to the specific gene disclosed in Schleinitz with the expectation that it would be expressed in plants, particularly to convey herbicide tolerance to the plants (page 13, 5th paragraph of the Remarks).
	Applicant argues that at the time of the invention there was simply no motivation to select a bacterial gene having specific sequence of SEQ ID NO: 2 (page 14, 1st paragraph of the Remarks).
	Applicant argues that contrary to the accepted wisdom (i.e., selecting low sequence identity homologs to test) is an indicia of nonobviousness. Applicant argues that discovery that cloning and recombinantly expressing homologues with as little as 31% amino acid conservation can be used to impart commercial levels of resistance not only to the intended herbicide, but also to substrates never previously tested with these enzymes (page 14, 2nd paragraph of the Remarks).
	Applicant argues that none of the cited prior art references taught the characteristics as claimed. Applicant argues that as illustrated by the subject specification, the data of Tables 9 & 10 demonstrates AAD-12 is able to degrade the pyridyloxyacetate auxins (e.g., triclopyr, fluroxypyr) in addition to achiral phenoxy auxins (e.g., 2,4-D, MCPA, 4-chlorophenoxyacetic acid). Applicant argues that previous to applicants' disclosure, there was no expectation that such plants could effectively 
	Per Applicant’s arguments on page 15, 4th paragraph of the Remarks: There is no apparent requirement for one of ordinary skill in the art to vary all parameters or try each of numerous possible choices, and the instant invention is NOT directed to a new technology as illustrated by the cited prior art. 
	Applicant’s arguments are not found to be persuasive. The teachings of the prior art appears to be clear, if one of ordinary skill in the art identifies a gene that encodes a protein that enzymatically degrades a known herbicide (2,4-D for example) by a known process (oxidation) it would have been obvious to transform a plant with such a gene to try to make an herbicide tolerant plant thereby. In fact, this process would have been considered routine experimentation in the art at the time of Applicant’s invention. Schleinitz et al had taught that a polypeptide having instant SEQ ID NO: 2 would catalyze cleavage of 2(2,4-Dichlorophenoxy)propionate which is a known herbicide (see Schleinitz et al, page 5357, left column, 2nd paragraph). The fact that applicant has recognized another advantage, that being tolerance to a pyridyoloxy auxin herbicide, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
sdpA gene from the other 100 candidates other than rely on an improper obvious to try standard requiring one to "try each of numerous possible choices until one possibly arrived at a successful result" (page 16, 2nd paragraph of the Remarks).
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Schleinitz et al had recognized that not all bacteria that carry a tfdA-like gene would be able to degrade 2,4-D (a phenoxy auxin herbicide) on page 5357, right column, 1st paragraph, but that the SdpA gene product does degrade 2,4-D. Schleinitz et al teach that the primary sequence of SdpA most closely resembled that of TfdA on page 5363, left column, 2nd paragraph. It would have been obvious to one of ordinary skill in the instant art that the SdpA taught by Schleinitz et al would have represented a functional equivalent to the TfdA gene used by Kaphammer to make a herbicide tolerant transgenic plant cell.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

1.	Claims 27-55 and 57-59 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,916,752. Although the claims at issue are not identical, they are not patentably distinct from each other because the subgenus claimed in the ‘752 Patent both anticipates and renders obvious the instantly claimed genus. Applicant argues that the necessary terminal disclaimer(s) will be filed to overcome the rejection upon a finding of allowable subject matter (page 7 of the Remarks). Because the Examiner does not find the claims otherwise allowable the rejection is maintained for the reasons of record.
2.	Claims 27-55 and 57-59 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,283,522. Although the claims at issue are not identical, they are not patentably distinct from each other because the subgenus claimed in the ‘522 Patent both anticipates and renders obvious the instantly claimed genus. Applicant argues that the necessary terminal disclaimer(s) will be filed to overcome the rejection upon a finding of allowable subject .
3.	Claims 27-55 and 57-59 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-15 and 19-24 of U.S. Patent No. 9,944,944. Although the claims at issue are not identical, they are not patentably distinct from each other because the species claimed in the ‘944 Patent renders obvious the instantly claimed genus as the instant claims include soybean cells at instant claim 29. Applicant argues that the necessary terminal disclaimer(s) will be filed to overcome the rejection upon a finding of allowable subject matter (page 7 of the Remarks). Because the Examiner does not find the claims otherwise allowable the rejection is maintained for the reasons of record.
4.	Claims 27-55 and 57-59 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,167,483. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed transgenic plant cell would have been obvious over the expression cassette of claim 1 of the ‘483 Patent and the claimed methods herein overlap in scope with those of the ‘483 Patent. Applicant argues that the necessary terminal disclaimer(s) will be filed to overcome the rejection upon a finding of allowable subject matter (page 7 of the Remarks). Because the Examiner does not find the claims otherwise allowable the rejection is maintained for the reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663